Title: From Alexander Hamilton to James McHenry, 24 March 1800
From: Hamilton, Alexander
To: McHenry, James



Sir
N York March 24th 1800

Frequent applications are made to me concerning the relative rank of the Field Officers. It is very desirable that this should be universally settled & promulged without delay. I shall submit to you, before long, some ideas respecting the relative rank of the company officers of the different regiments.
Enclosed are the commission of Lieutenant Flagg and a letter in which he offers to resign it. I would thank you to enable me immediately to inform Col. Rice of the decision in the case. Enclosed is an extract from Col. Rices letter of the 16th. instant for your information.
S of War

